Citation Nr: 0117006	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had a period of active duty training from 
September 1974 to March 1975, and active military service 
from January 1976 to July 1977.

The current appeal arose from a January 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied service 
connection for a back condition and denied reopening the 
previously denied claim for service connection for a right 
knee disorder.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
April 2001, a transcript of which has been associated with 
the claims file.

The case has been forwarded to the Board for appellate 
review.

The issue of entitlement to service connection for a back 
disorder is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In July 1980 the RO denied entitlement to service 
connection for a knee disorder.

2.  The evidence submitted since the final July 1980 
determination is redundant and cumulative, does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1980 determination wherein 
the RO denied entitlement to service connection for a knee 
disorder is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the July 1980 
denial of entitlement to service connection for a knee 
disorder is reported in pertinent part below.

Service medical records show that the veteran's lower 
extremities and other musculoskeletal areas were normal at 
the time of his enlistment examination.  However, he was 
treated intermittently from August 1976 through June 1977 for 
various knee symptomatology.  In August 1976 he was seen at 
the United States Army Health Clinic with complaints of both 
knees aching.  He reported that his knees had been aching off 
and on for about a month.  He stated that he had fallen on 
his knees playing ball.  There was no diagnosis rendered.  
The examiner prescribed Tylenol for pain.

In September 1976 he was diagnosed with muscle strain upon 
examination of his knees after complaining that his knees 
were still giving him problems.  X-rays of both knees were 
within normal limits.  In October 1976 he was diagnosed with 
bilateral knee pain.  In November 1976 it was noted that the 
veteran had bilateral knee pain of long duration.  He was 
diagnosed with chondromalacia.  In December 1976 he 
complained of bilateral knee problems.  The assessment was 
knee pain of uncertain etiology.  X-rays of the right and 
left knee revealed no gross abnormalities.

In January 1977 medical treatment reports showed the veteran 
had knee examinations and x-rays by several different doctors 
with all results within normal limits.  His assessment in 
January 1977 was chronic benign musculoskeletal pain.  It was 
noted that the veteran was told that he had pain for which no 
specific cause or cure was found, and he would have to live 
with it and quit coming back to sick call.

In February 1977 the veteran was again seen with complaints 
of bilateral knee pain.  X-rays taken were within normal 
limits.  He was diagnosed with medial chondromalacia.  In 
March 1977 he was still having pains in both knees as 
reported on the clinical treatment record.  He was diagnosed 
with medial chondromalacia.  It was noted that he could 
possibly have a loose body in the left knee, but the history 
was not clear enough to make that determination.  The 
examiner recommended the veteran run no longer than one-half 
mile, and walk no more than two miles for six weeks.  

At a clinic visit in June 1977 the veteran claimed his 
bilateral knees start to cramp, and when he stops walking 
they stop hurting.  Clinical evaluation at the time of his 
discharge in July 1977 revealed no abnormalities of the lower 
extremities or other musculoskeletal.  However, the veteran 
noted on the medical examination report that he had "problem 
with knee."

In October 1979 the veteran filed a claim for entitlement to 
service connection for a right leg condition.  He indicated 
that his right leg was treated from March to July 1977 while 
in service.  By letter dated in July 1980 the RO denied the 
veteran's claim for a knee disorder.  The veteran did not 
appeal this determination.

Evidence submitted subsequent to the July 1980 denial of 
service connection for a knee disorder is reported in 
pertinent part below.

The veteran submitted duplicate copies of his service medical 
records.  He also submitted his Social Security 
Administration (SSA) administrative decision, dated in 
October 1997, granting supplemental security income benefits.  

It was indicated in the SSA decision that the veteran alleged 
disability because of diabetes mellitus and back problems.  
The was no pertinent evidence concerning the veteran's 
claimed knee condition.

In February 1998 the veteran requested that his claim for 
service connection for a knee disorder be reopened.  He 
asserted that he took medication for his knees when he got 
out of the service.  He further asserted that at times his 
knees swell.  

At his personal hearing in April 2001 the veteran testified 
that he had injured both knees after a fall in service.  He 
sought medical treatment after the fall and was on crutches 
for a week or two.  Hearing Transcript (Tr.) p. 6.  He was 
put on limited duty after his knee injury.  When it gets cold 
his knee swelled.  He had scope surgery about a year prior.  
When he was having problems with his knees, he fell or 
stumbled and his knee would lock.  Tr., p. 7.  After his 
discharge from service, it was about five years before he 
sought treatment for his knee.  He was currently being 
treated for his knee symptomatology.  Tr., p. 8.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In this regard, the veteran has not placed VA on notice of 
any outstanding evidence that may be new and material.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

In addition, by virtue of the RO's notices and rating 
determinations, including the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran was given adequate notice 
of the pertinent regulations pertaining to his claim for 
service connection for a right knee condition.  He was also 
given the opportunity to present argument and evidence in 
support of his claim, and the record shows that he did in 
fact present contentions and evidence.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for a right knee disorder, which the RO denied in July 1980.  
As noted earlier, when a claim is finally denied by the RO, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.



In this instance, the Board finds that the evidence received 
since the July 1980 final disallowance of the veteran's claim 
for service connection for a right knee disorder is redundant 
and cumulative of other evidence in the record.  Such 
evidence primarily consists of duplicate service medical 
records and statements, and testimony of the veteran.  This 
evidence, as earlier stated, is redundant and cumulative of 
evidence already in the record prior to July 1980, therefore, 
the evidence submitted by the veteran since the July 1980 
final disallowance is not new.  See Smith, supra.

Moreover, the evidence submitted since the July 1980 denial 
is not material because it does not provide a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed right knee condition.  See Hodge, supra.  
The Board notes that there has been no competent medical 
evidence of treatment or a diagnosis of a current right knee 
disorder submitted subsequent to the July 1980 denial.  Thus, 
there is  no opinion expressed relating the veteran's claimed 
right knee disorder to his period of active service on the 
basis of incurrence or aggravation.  

Therefore, a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed right knee 
disorder is not established in the evidence submitted.  
Therefore, the evidence added to the record since the July 
1980 final disallowance is not material.

Furthermore, the veteran's testimony and statements that 
allude onset of his claimed right knee disorder to service, 
do not constitute new and material evidence as they are a 
reiteration of his initial claim regarding the nature of such 
claim, therefore they are cumulative and do not bear directly 
and substantially upon the issue at hand, nor do they provide 
a more complete picture of the circumstances surrounding the 
origin of his claimed right knee condition.  Furthermore, his 
assertion that his right knee disorder was incurred as a 
result of service is insufficient to reopen his claim for 
service connection under 38 U.S.C.A. § 5108.  See Moray, 
supra at 214.



The veteran's own opinions and statements will not suffice to 
provide competent evidence as to the origin of his claimed 
right knee disorder.  As a lay person he is not competent to 
make a medical diagnosis or render a medical opinion which 
relates a medical disorder to a specific cause.  In other 
words, the veteran is not competent to opine as to whether 
his claimed right knee disorder is related to service.  
Espiritu v. Derwinski, 2 Vet. App.492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed right knee disorder is related to service 
on any basis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for a right knee disorder, the Board observes that since the 
denial of the claim in July 1980, no new and material 
evidence has been submitted.

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for a right 
knee disorder, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
right knee disorder, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton, supra, which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra; VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran essentially asserts that service connection 
should be granted for his disability because it resulted from 
active duty service.  He contends that he injured his back 
while serving in Germany when he slipped and fell on a step 
with ice on it.

Service medical records show that the veteran was seen with 
complaints of back pain upon injuring his back when he fell 
on steps.  The diagnosis was muscle strain.  The records show 
that subsequent to that fall, he was seen at the health 
clinic with complaints of a back injury when he fell on his 
back playing basketball.  It was noted that he strained a 
muscle when he fell.  Moreover, he was seen at the back 
clinic for low back pain for two months and diagnosed with 
low back pain.

The veteran has been currently diagnosed with low back and 
lumbar radicular pain secondary to degenerative disk disease 
with demonstrated L5-S1 neuroforaminal narrowing.  The Board 
is the opinion that this claim requires additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.  See 38 C.F.R. § 3.304(f) (2000); VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his back.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for a VA special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any back 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  


The medical specialist must be requested 
to express an opinion as to whether it is 
at least as likely as not that any back 
disorder(s) currently found on 
examination is or are related to any 
incident of service to include service 
medical documentation of back 
symptomatology, and if pre-existing 
service, was or were aggravated thereby.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a back condition.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



